DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 9-12, 17-19, 21-22 and 24-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2004/0050110 to Berkey.
Regarding Claim 1-5, 9-12, 17-19, 21-22, 24-25
	Berkey teaches an optical fiber base material comprising a rod containing SiO2 family glass core and a SiO2 classing layer that covers an outer periphery of the rod (Berkey, abstract, fig. 1- 14). Berkey teaches that the SiO2 may be formed by solidifying a material in the form of liquid (melt casting) around the core and in tight contact with each other at three or more points (Id., paragraph [0036]). Berkey teaches the material includes a plurality of empty holes arranged in present intervals around the center of the cladding layer and surrounding the core (Id.). Berkey teaches that the cladding may have a circular shape (Id.). 
Regarding the surface roughness between core and cladding, empty holes, and outer periphery. It should be noted that surface roughness is a result effective variable.  As surface roughness increases, the material exhibits greater defects, decreased strength and increased chance of breakage.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the surface roughness of all surfaces of the fiber since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the surface roughness of all surfaces of the fiber in order to provide a durable, strong and uniform fiber at the potential expense of increased production costs.
	 Regarding the limitations of being formed by….solidifying a material in the form of a liquid, molding, using metal rods as molding dies, solidifying a hardening-resin containing SiO2 glass raw material solution and a hardener through a self-hardening reaction, dying the solidified material, and heating the solidified material in chlorine gas, these limitations are product-by-process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Claims 6-8, 20, 23 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN. 6,301,420 to Greenway.
Regarding Claims 6-8, 20, 23, 26
	Greenway teaches a multi-core optical fiber comprising a SiO2 cladding layer and a plurality of rods containing SiO2 family glass for core arranged in the cladding layer (Greenway, abstract, fig 1-6). Greenway teaches that the refractive index distribution of at least one of the plurality of rods is different from at least one of the other rods such as doping with one or more rare earth elements and refractive index enhancing additive (Id., column 3, line 31- column 4, line 45). Greenway teaches that the cladding layer has a circular shape (Id.). 
Regarding the surface roughness between core and cladding, and outer periphery. It should be noted that surface roughness is a result effective variable.  As surface roughness increases, the material exhibits greater defects, decreased strength and increased chance of breakage.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the surface roughness of all surfaces of the fiber since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the surface roughness of all surfaces of the fiber in order to provide a durable, strong and uniform fiber at the potential expense of increased production costs.
Regarding the limitations of being formed by…. solidifying a material in the form of a liquid, molding, solidifying a hardening-resin containing SiO2 glass raw material solution and a hardener through a self-hardening reaction, dying the solidified material, and heating the solidified material in chlorine gas, these limitations are product-by-process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Claims 13-16 and 27-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berkey, as applied to claims 1-5, 9-12, 17-19, 21-22 and 24-25  above, in view of USPN. 5,703,987 to Imoto.
Regarding Claims 13-16 and 27-30
	Berkey does not appear to teach a multilayer core. However, Imoto teaches an optical fiber comprising a first SiO2 family glass core layer doped with an additive for enhancing refractive index such as Al and a rare-earth element such as Er, a second SiO2 glass layer doped with F provided on the outer periphery of the first glass layer, and a third SiO2 glass layer which is not doped provided on the outer periphery of the second glass layer (Imoto, abstract, column 9, line 43-column 10, line 21). Imoto teaches that this configuration provides higher gain without reducing band width of the optical fiber (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to form the composite optical fiber base material of Berkey, and to employ as the core rod, the multilayer composite glass rod of Imoto, motivated by the desire to form a conventional glass fiber having improved gain at a conventional bandwidth appropriate for use in optical fiber applications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786